 
Exhibit 10.25.1
 
FIRST AMENDMENT TO SECURED FULL RECOURSE PROMISSORY NOTE
 
THIS FIRST AMENDMENT (“First Amendment”) is made as of July 23, 2002, by WILLIAM
T. COLEMAN, III and CLAUDIA L. COLEMAN (the “Borrowers”) in favor of BEA
SYSTEMS, INC. (“Lender”) with reference to the following facts and objectives:
 
RECITALS
 
A.    Borrowers executed and delivered to Lender that certain Secured Full
Recourse Promissory Note (the “Original Note”) dated October 1, 2001, in the
original principal amount of Twenty Million Dollars ($20,000,000). The Original
Note was amended and restated by that certain Secured Full Recourse Promissory
Note (the “Amended and Restated Note”) dated November 2, 2001, by Borrowers in
favor of Lender in the original principal amount of Twenty-Five Million Dollars
($25,000,000). The indebtedness evidenced by the Amended and Restated Note was
the same indebtedness evidenced by the Original Note as of the date that the
Original Note was amended and restated by the Amended and Restated Note. The
Original Note, as amended and restated by the Amended and Restated Note, is
referred to herein as the “Note”.
 
B.    Borrowers are the sole trustees of Coleman Family Trust u/i dtd. July 12,
1995 (the “Trust”). Borrowers, as trustees of the Trust, executed that certain
Deed of Trust (the “Colorado Deed of Trust”), dated October 1, 2001, recorded
October 19, 2001 in the Pitkin County, Colorado, Recorder’s Office and bearing
recording number 459918, among Borrowers, as trustees of the Trust, as trustor,
Lender, as beneficiary, and the Public Trustee of Pitkin County, Colorado, as
“Trustee”, with respect to that certain real property described as Lot 10,
Calderwood Subdivision, according to the Plat thereof recorded in Ditch Book 2A
at Page 254 (the “Colorado Property”). The Colorado Deed of Trust initially
secured payment of the indebtedness evidenced by the Original Note and all
renewals, extensions and modifications of the Original Note, as well as the
performance of the covenants and agreements under the Colorado Deed of Trust and
the Original Note. The Amended and Restated Note constituted a modification of
the Original Note as contemplated by the Colorado Deed of Trust. The Colorado
Deed of Trust therefore secures payment of the indebtedness evidenced by the
Note and all renewals, extensions and modifications of the Note, as well as the
performance of the covenants and agreements under the Colorado Deed of Trust and
the Note.
 
C.    As contemplated by the Note, Borrowers, as trustees of the Trust, have
executed and delivered, concurrently with this First Amendment, that certain
Deed of Trust (the “California Deed of Trust”), dated July     , 2002, among
Borrowers, as trustees of the Trust, as trustor, Lender, as beneficiary, and
Chicago Title Company, a California corporation, as “Trustee”, with respect to
that certain real property described on Exhibit A attached hereto (the
“California Property”). The California Deed of Trust further secures payment of
the indebtedness evidenced by the Note, as amended by this



--------------------------------------------------------------------------------

First Amendment, and all renewals, extensions and modifications of the Note, as
amended, as well as the performance of the covenants and agreements under the
California Deed of Trust and the Note.
 
D.    As also contemplated by the Note, Borrowers have agreed to execute and
deliver, or cause to be executed and delivered, within three (3) business days
of Lender’s request, a second priority lien (the “Condominium Deed of Trust”) on
that certain condominium unit described on Exhibit B attached hereto (the
“Condominium Property”). The Condominium Deed of Trust will further secure
payment of the indebtedness evidenced by the Note, as amended by this First
Amendment, and all renewals, extensions and modifications of the Note, as
amended, as well as the performance of the covenants and agreements under the
Condominium Deed of Trust and the Note.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:
 
1.    Borrowers hereby ratify and confirm the foregoing Recitals.
 
2.    Within three (3) business days following Lender’s request, Borrowers shall
also execute and deliver, or cause to be executed and delivered, the Condominium
Deed of Trust in a form acceptable to Lender, which lien shall be second in
priority only to that certain existing deed of trust dated October 5, 2001 on
the Condominium Property in an amount not to exceed $2,500,000 for the benefit
of Wells Fargo Bank West, N.A. (the “Wells Lien”).
 
3.    All references in the Note to the “Deed of Trust” shall refer to the
Colorado Deed of Trust, the California Deed of Trust and the Condominium Deed of
Trust. All references in the Note to the “Property” shall refer to the Colorado
Property, the California Property and the Condominium Property, except that (a)
as to the Condominium Property, (i) the representation in Section 6(d) of the
Note shall be qualified by the existence of the Wells Lien and (ii) the
references in Section 7(a) of the Note to a first priority lien shall be to a
second priority lien subject only to the Wells Lien in an amount not to exceed
$2,500,000 and (b) the references to “Property” set forth in Section 7(b) of the
Note shall refer only to the Colorado Property. In particular, but without
limitation, Borrowers acknowledge and agree that the California Deed of Trust
and the Condominium Deed of Trust constitute “Additional Collateral”, as defined
in the Note, that the Note shall be secured by the California Deed of Trust and
the Condominium Deed of Trust, and that any default under the California Deed of
Trust or the Condominium Deed of Trust shall constitute a default under the
Note.
 
4.    The parties acknowledge that the California Deed of Trust provides, in
part, as follows with respect to the California Property:



--------------------------------------------------------------------------------

 
“If all or any part of the Property or any interest in the Property is sold or
transferred (or if Borrower is not a natural person, and a beneficial interest
in Borrower is sold or transferred) without Lender’s prior written consent,
Lender may require immediate payment in full of all sums secured by this
Security Instrument.”
 
5.    The parties further acknowledge that this First Amendment constitutes a
further modification of the Note, as contemplated by the Colorado Deed of Trust,
and that from and after the date of this First Amendment, the Colorado Deed of
Trust and the California Deed of Trust, and from and after the date the
Condominium Deed of Trust is executed and delivered, the Condominium Deed of
Trust, will all secure payment of the indebtedness evidenced by the Note, as
amended by this First Amendment, and all further renewals, extensions and
modifications of the Note, as so amended, as well as the performance of the
covenants and agreements under the Note, as so amended, and the Colorado Deed of
Trust, the California Deed of Trust and the Condominium Deed of Trust,
respectively.
 
6.    The parties hereby amend Section 1(a) of the Note to read in its entirety
as follows:
 
“(a)    Prior to the occurrence of the Maturity Date (as defined in Section 2)
or a Maturity Event (as defined in Section 4), the Lender shall make loans
(each, a “Loan” and collectively the “Loans”) to the Borrowers from time to
time, not to exceed in the aggregate Twenty-Five Million Dollars ($25,000,000);
provided, however, that Lender shall not be obligated to make any Loan hereunder
to the extent that the amount of such Loan (together with the amount of any
other Loans then outstanding and any interest accrued thereon) would exceed the
aggregate value of the collateral securing the Loans (including the proposed
Loan), as determined by the Lender (the “Line of Credit”). Once repaid, the
Loans may not be reborrowed.”
 
7.    The parties hereby amend Section 4(d) of the Note to read in its entirety
as follows:
 
“(d)    Either the Employee or the Borrower shall (i) become insolvent, (ii)
admit in writing his or her inability to pay the Borrowers’ debts as they become
due, (iii) make a general assignment for the benefit of creditors, (iv) file a
voluntary petition in bankruptcy, effect a plan or other arrangement with
creditors, liquidate assets under arrangement with creditors, or liquidate his
or her assets under court supervision, (v) have an involuntary petition in
bankruptcy filed against him or her that is not discharged within sixty (60)
days after such petition is filed, (vi) apply for or permit the appointment of a
receiver or trustee or custodian for any of his or her property or assets which
shall not have been discharged within sixty (60) days after the date of
appointment, or (vii) have a judgment rendered against him or her by a court of
competent jurisdiction for an amount in excess of ten million dollars
($10,000,000) which remains unpaid or unstayed for 30 days;”



--------------------------------------------------------------------------------

 
8.    Except as expressly amended hereby, the Note remains in full force and
effect. Nothing contained herein or in the Original Note, the Amended and
Restated Note, the Colorado Deed of Trust, the California Deed of Trust or the
Condominium Deed of Trust, or in any other document or instrument shall be
deemed to constitute payment of the Note or a novation thereof.
 
[Signatures on the following page.]



--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned have executed this First Amendment as of the
day and year first above written.
 
BORROWERS:
 
                                                                              
                          
William T. Coleman, III
 
 
                                                                              
                          
Claudia L. Coleman
 
ACKNOWLEDGED AND AGREED:
 
BEA SYSTEMS, INC.
 
By:                                         
                                                             
 
Name:                                         
                                                       
 
Title:                                         
                                                         
 
ACKNOWLEDGED AND AGREED:
 
                                                                              
                               
William T. Coleman, III, Trustee of the
Coleman Family Trust u/i dtd. July 12, 1995
 
                                                                              
                               
Claudia L. Coleman, Trustee of the
Coleman Family Trust u/i dtd. July 12, 1995



--------------------------------------------------------------------------------

 
EXHIBIT A
 
Description of the California Property
 
Parcel 1:
 
All that certain Real Property in the City of Los Altos, County of Santa Clara,
State of California, described as follows:
 
Beginning at the point of intersection of the Easterly line of View Street with
the line dividing Lots 9 and 10, as shown upon the Map hereinafter referred to;
thence from said point of beginning, North along said Easterly line of View
Street 95.00 feet; thence leaving said line North 86° 54’ 27” East 31.00 feet;
thence South 74° 32’ 16” East 20.00 feet; thence South 56° 16’ 34” East 15.00
feet; thence 43° 30’ 18” East 44.45 feet and South 26° 10’ East 56.00 feet to
said line dividing Lots 9 and 10; thence South 89° 45’ West along said dividing
line 118.00 feet to the point of beginning, being a portion of Lot 9, as shown
upon that certain Map entitled, “Map of Los Altos Orchards”, which Map was filed
for record in the Office of the Recorder of the County of Santa Clara, State of
California, on July 6, 1915 in Book “O” of Maps, at Page 78.
 
Parcel 2:
 
All that certain Real Property in the City of Los Altos, County of Santa Clara,
State of California, described as follows:
 
Portion of Lots 8 and 9, as shown on the Map of Los Altos Orchard Acres,
recorded July 6, 1915 in Book “O”, Page 78 of Maps, Records of Santa Clara
County, California, and more particularly described as follows:
 
Beginning at a point on the East line of View Street distant thereon 108.70 feet
South of the point of intersection thereof with the Northerly line of Lot 8 as
shown on the Map above referred to, said Point of Beginning also being the
Southwesterly corner of that certain parcel of land conveyed to F. W. Pulaski,
et ux, by Deed recorded September 6, 1946 in Book 1388, Page 66 of Official
Records; thence along the Easterly line of View Street, South 63.70 feet to the
Northwesterly corner of that certain Parcel of Land conveyed to Lee Lamson, et
ux, by Deed recorded May 7, 1951 in Book 2205, Page 583 of Official Records;
thence leaving View Street and running along the Northeasterly lines of said
parcel of land conveyed to Lee Lamson, et ux, the following courses and
distances: North 86 deg. 54’ 27” East 31.00 feet; thence South 74 deg. 32’ 16”
East 20.00 feet; thence South 56 deg. 16’ 34” East 15.00 feet; thence South 43
deg. 30’ 18” East 44.45 feet’ thence South 26 deg. 10’ East 56.00 feet to the
Southeasterly corner of said parcel of land conveyed to Lee Lamson, et ux, to
the Southerly line of Lot 9 as shown on the Map above referred to; thence along
the Southerly line of said Lot 9, North 89 deg. 45’ East 178.48 feet to the
Southeasterly corner thereof; thence along the East lines of said Lots 9 and 8;
North 158.70 feet to the Southeasterly corner of said parcel of land conveyed to
F. W. Pulaski, et ux, above referred to; thence along the Southerly line



--------------------------------------------------------------------------------

of said parcel conveyed to F. W. Pulaski, et ux, South 89 deg. 45’ West 296.48
feet to the Point of Beginning.



--------------------------------------------------------------------------------

 
EXHIBIT B
 
Description of the Condominium Property
 
Unit 4, Bell Mountain Residences Condominiums, according to the Map thereof
filed September 27, 2000, in Plat Book 54 at Page 52 and amendment thereto
recorded January 19, 2001, at Reception No. 450699 and according to the
Condominium Declaration recorded October 19, 2000, at Reception No. 448076.